DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19, 21-25 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US PG Pub 2016/0114666, hereinafter referred to as “Xu”).
Regarding Claim 18, Xu discloses “a side rail (Figure 2A: 200-side rail) for a cargo bed of a vehicle (Figure 1A: 100-vehicle) comprising: an elongate body that defines a longitudinal axis (Figure 2A: 200-side rail); an axially extending drive channel disposed at a medial side of the body and defining an opening therein capable of receiving a drive chain (Figure 2A: 202-channel), the drive channel having a recessed inner portion and a stepped outer portion adjacent the opening (see annotated Figure 2B below); an axially extending first support channel (see annotated Figure 2B: 214-channel) recessed in an upper side of the body and opening upwardly at an angle therefrom; and an axially extending second support channel (see annotated Figure 2B, upper channel) recessed in the upper side of the body and opening upwardly therefrom, the second support channel disposed laterally adjacent to the first support channel.”

    PNG
    media_image1.png
    517
    381
    media_image1.png
    Greyscale
Regarding Claim 19, Xu further discloses, “the side rail of claim 18, wherein the second support channel (Figure 2A, see above, upper channel) is recessed from the first support channel to define a stepped arrangement (Figure 2A, see above, 214-channel).”
Regarding Claim 21, Xu further discloses “the side rail of claim 18, further a first cover element (Figure 2D: 210-flexible cover) engaged with the first support channel (Figure 2D: 214-channel).” 

    PNG
    media_image2.png
    221
    380
    media_image2.png
    Greyscale
Regarding Claim 22, Xu discloses, “the side rail of claim 18, further comprising a second cover element (Figure 2D: 210-flexible cover) engaged with the second support channel (Figured 2D: 214-channel).” In this instance, the interpretation of the first and second support channel is reversed, making the first support channel the upper channel in Figure 2D and the second support channel the lower channel.

Regarding Claim 24, Xu further discloses, “the side rail of claim 23, wherein the automotive accessory is a trim element (Figure 2D: 210-flexible cover).” The flexible cover shown in Figure 2D might also be interpreted as a trim element.
Regarding Claim 25, Xu further discloses, “the side rail of claim 18, wherein front or rear end portions of the body (Figure 10C: 1002-side rail) include a respective end cap (Figure 11A: 1100-corner piece) engaged thereto.” 
Regarding Claim 32, Xu further discloses, “the side rail of claim 18, wherein the side rail (Figure 1A: 104-side rail) is configured for operation of a tonneau cover (Figure 1B: 114-cover).”
Claims 18, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen (US Pat 5470120; hereinafter referred to as “Christensen”).
Regarding Claim 18, Christensen discloses “a side rail (Figure 5: 321-base rail) for a cargo bed of a vehicle comprising: an elongate body that defines a longitudinal axis (Figure 5: 321-base rail); an axially extending drive channel disposed at a medial side of the body and defining an opening therein capable of receiving a drive chain (Figure 5: 347-T-slots), the drive channel having a recessed inner portion and a stepped outer portion adjacent the opening (Figure 5: 349-openings); an axially extending first support channel recessed in an upper side of the body and opening upwardly therefrom (Figure 5: 331-anti-skid grooves); and an axially extending second support channel recessed in the upper side of the body and opening upwardly therefrom (Figure 5: 343-T-slots), the second support channel disposed laterally adjacent to the first support channel.”
Regarding Claim 20, Christensen discloses “the side rail of claim 18, wherein one or both of the first and second support channels is a U-shaped channel (Figure 5: 343-T-slots) having opposed lip portions (Figure 5: 345-upwardly facing openings) extending toward one another.”

Regarding Claim 24, Christensen discloses, “The side rail of claim 23, wherein the one or more automotive accessories is a storage rack (Figure 1).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kosinki (US Pat 7954876).
Regarding Claim 20, Xu discloses a side rail with a first and second support channel (annotated Figure 2B) with an outer lip portion extending toward one another; however, Xu fails to disclose that either of the support channels is U-shaped.
Kosinki discloses a side rail with a U-shaped support channel (Figure 6: 82-outer channel).
.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Tucker (US Pat 6669264, hereinafter referred to as “Tucker”).
Regarding Claim 26, Xu discloses a side rail with a “drive channel” having a recessed inner portion; however, Xu fails to disclose that the recessed inner portion defines a gutter.

    PNG
    media_image3.png
    245
    364
    media_image3.png
    Greyscale
Tucker discloses a side rail with a recessed inner portion defining a gutter (see annotated Figure 5 below).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the drive channel of Xu with a gutter, as taught by Tucker, in order to allow any excess moisture or debris to be displaced into the gutter to avoid obstructing operation of slidable elements within the drive channel.
Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bernardo (US Pat 5330246, hereinafter referred to as “Bernardo”).
Regarding Claim 27, Xu discloses a side rail with a “drive channel”; however, Xu fails to disclose a first receiving channel, a first sealing member, a second receiving channel and a guide element.
Bernardo discloses a side rail for a vehicle cargo bed containing a channel that is capable of receiving a drive chain, a first receiving channel (Figure 5: 30b-upper wall) on the upper wall of a drive 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the drive channel of Xu with a first and second receiving channel, a first sealing member and a guide element, as taught by Bernardo, in order to allow for enhanced sealing and a means of guiding elements slidably received in the drive channel. 
Regarding Claim 31, Xu discloses a side rail with a “drive channel” and a pad (Figure 3C: 328-pad) for mitigating damage to the sidewall of the vehicle; however, Xu fails to disclose a fourth receiving channel and a third sealing member.
Bernardo discloses a side rail for a vehicle cargo bed containing a fourth receiving channel (Figure 5: 60) in the lower side of the body adjacent to the lateral edge of the side rail and a third sealing member within the fourth receiving channel (Figure 5).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the side rail of Xu with a fourth receiving channel on the lateral edge of the lower side of the side rail and to dispose a third sealing member within the fourth receiving channel, as taught by Bernardo, to provide damage protection of the sidewall and a seal against dirt and debris.
Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable for reciting a side rail for a vehicle cargo bed with a first and second support channel, a first, second and third receiving channel, a first and second sealing member and a guide element. The pertinent prior art does not properly teach or suggest the recited configuration, making the recitation of such an allowable claim.
Claim 29 would be allowable because it is dependent on claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Facchinello et al. (US PG Pub 2017/0001499) discloses a side rail with a U-shaped support channel and a drive channel for use on a cargo bed of a vehicle with a tonneau cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Joseph D. Pape/             Primary Examiner, Art Unit 3612